DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 11/03/2020. 
Claims 3, 10, and 17 are canceled.
Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 are currently amended. 
Claims 1-2, 4-9, 11-16, and 18-20 are currently pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-2, 4-9, 11-16, and 18-20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A […] method for determining a schedule of a sale event for a retailer, the method comprising: receiving a request from the retailer for the schedule of the same event, the request including an identity of the retailer; determining a respective gross revenue gain from launching the sale event at a plurality of times at the retailer; for each time, determining respective offsetting factors of the retailer that introduces a either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered mathematical calculations at least because the claims determine an operational expenditure costs and a respective net revenue gain. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), mitigating risk, commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “computer-implemented”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2 and 4-7 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 2 and 4-7 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2 and 4-7 also do not integrate the judicial exception into a practical application or amount to significantly more.
Claim 8 recites substantially similar limitations as claim 1. Therefore, claim 8 also recite an abstract idea in Step 2A Prong 1. Claim 8 recites the additional elements of “A computer program product […], the computer program product comprising: one or more non-transitory computer-readable storage medium and program instructions stored on the one or more non-transitory computer-readable storage medium capable of performing”. However, for the same reasons set forth with respect to claim 1, claim 8 also does not integrate the judicial exception into a practical application or amount to significantly more.  
Claims 9 and 11-14 also recite limitations that are similar to the abstract ideas identified with respect to claim 8 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 9 and 11-14 do not recite any additional elements 
Claim 15 recites substantially similar limitations as claim 1. Therefore, claim 15 also recite an abstract idea in Step 2A Prong 1. Claim 15 recites the additional elements of “A system […], the computer system comprising: one or more computer processors, one or more computer-readable storage medium, and program instructions stored on the one or more computer-readable storage media for execution by at least one of the one or more processors capable of performing”. However, for the same reasons set forth with respect to claim 1, claim 15 also does not integrate the judicial exception into a practical application or amount to significantly more.  
Claims 16 and 18-20 also recite limitations that are similar to the abstract ideas identified with respect to claim 15 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 16 and 18-20 do not recite any additional elements other than those recited in claim 15. Therefore, for the same reasons set forth with respect to claim 15, claims 16 and 18-20 also do not integrate the judicial exception into a practical application or amount to significantly more.

Prior Art
The Examiner notes that after an exhaustive search on the claims as currently amended, the claims currently overcome prior art. The closets prior art found to date are the following:
Dvorak et al. (US Patent No. 7,092,929 B1) discloses methods and systems for simulating and projecting future sales, inventory, and gross margin. 
Mungoli et al. (US 2019/0362374 A1) discloses a system that uses seasonality, location, events, and weather predictions in determining an estimated sales volume (see ¶ 27). However, Mungoli et al. does not explicitly disclose the operational expenditure 
Fujimaki (US 2018/0218380 A1) discloses the concept of optimizing prices to maximize a total sales revenue and/or profit. The optimization takes into account weather and season information (see ¶¶ 34 and 87-88). However, Fujimaki does not explicitly disclose the operational expenditure costs associated with operating the retailer as claimed.
Harsha et al. (US 2018/0075401) discloses the concept of storing weather conditions at a time of sale (see ¶ 19). 
Chen et al. (US 2017/0032415 A1) discloses the concept of receiving a request to determine markdown optimizations. 
Gao et al. (US 2015/0193784 A1) discloses the concept of creating a product profitability profile for products (see ¶ 38). 
Fein et al. (US 2015/0149250 A1) discloses the concept of correlating weather with the sale of particular products (see ¶ 150). 
Vinnakota (US Patent No. 10,078,817 B2) discloses the concept of generating a sales report to determine which products are selling well, which members of a sales team are performing poorly, and how sales revenue compare to other time periods (see Col. 1 lines 22-27).

Response to Arguments
Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “It is respectfully submitted that the feature being incorporated into claim 1 is directed to a practical application. […] In a substantially similar manner, claim 1 recites that a recommendation determined through an optimization process (e.g., to determine a highest net gain from holding a sale at the retail location). That is, claim 1 recites an improvement in the technological field of retail sales. […] Furthermore, when considering the claims as a whole, it is respectfully submitted that the combination of limitations provide an improvement to another technological field (e.g., retail systems in which items are sold to consumers).”

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regard to the argument that the claim limitations, when viewed in combination, provide an improvement in the technological field of retail sales, the Examiner respectfully disagrees. Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the Internet, here the claimed invention amounts to merely reciting the performance of a business practice along with the requirement to perform it on the Internet. The claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations which is similar to the claims in SAP America, Inc. v. InvestPic, LLC (Fed. Cir. 2018). The advance lies entirely in the realm of the abstract idea.
The Examiner notes that judicial exceptions are still exceptions despite their novelty, and that questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAM REFAI/Primary Examiner, Art Unit 3681